Title: To James Madison from Isaac Clason, 17 December 1813
From: Clason, Isaac
To: Madison, James


        
          Sir
          New York December 17th. 1813
        
        Having been an eye witness in some respects of the most nefarious trade & trafic, that has been carried on between some of the inhabitants of the United States, & those of the enemy at Halifax, and their shipping lyeing in the waters of the eastern States, I have thought proper to communicate the same to the executive.
        The enemy are regularly fed by Swedes or by pretended Swedes, with forged papers from Halifax, and scarcely one of them sails, without carrying out more or less specie, for the purpose of purchasing British Dry goods, Sugar &.C. which is sent, and often convoyed to Gardners bay & Fishers Island, from whence the Dry Goods are smuggled to the main by thousands; also vessels are cleared from New Haven, perhaps with two or three Hogsheads of sugar put on board at the time, and very often none, and proceed immediately to some place appointed, where lays a swedish vessel with a Cargo of sugar ready to receive them: which delivers on board the vessel from New Haven a full cargo, with regular marks, and by this means the Sugar is brought to the port mentioned as her destination, in her clearance, and loaded without paying the duties to the Government.
        By this base trafick millions of Dollars have been sent out of the United States, and I will be bold to say that if the war is continued for two years longer, and no stop put to the description of smuggling mentioned, that our Country will be drained of all its precious metals; and the British Government could not be better pleased than to continue the war, by having all our trade to support them, whilst our Ships are rotting in our ports & harbours, and our Government deprived of its revenue by smugglers.
        Since informing the president of a few facts relative to smugling I with great difidence introduce my own private concerns. I presume that the

president has been apprised that for several years past I have had a claim pending before Congress for Drawback of Duties on goods actually exported to Amsterdam. Some of the particulars I take the liberty of mentioning. In the year 1805 I imported in my ship Ambition from Havanna 1420 Boxes of Sugar, which I entered at the Custom House & gave bonds for they payment of the duties. In the latter end of August or the beginning of Septr in the same year I regularly entered the same goods for exportation to Amsterdam, and got a permit from the Collector to put them on board the same vessel. The Custom House inspectors & weigh master attended and returned them regularly Shipped; after which I cleared out the ship according to law, and was then ready and willing to sign the Exportation bond, but the Collector informed me that he was not ready. The next day the yellow fever was published as raging in our City: when the inhabitants generally fled, and myself partaking in the general consternation, I removed my Counting Room to my Seat at West Chester. At this conjuncture my Captain left the ship, some of the hands died, others ran away, & being taken sick myself; I was under the necessity of sending one of my Clerks to procure an other Captain & other hands; which he did; I then desired him to clear out the ship again: (The custom house then being removed to Greenwich) but the Collector refused an other clearance, and let the ship go to sea without regular papers; in consequence of which, and before my health would permit me to apply to the Custom House to sign the exportation bond, more than ten days had elapsed, when the Collector would not permit me to sign it: notwithstanding others have been permitted to sign similar bonds long after the ten days had expired. I returned a regular Certificate of the goods being landed at Amsterdam, which Certificate would have cancelled the bond—if I had been permitted to sign it. I paid to Government the 3 ½ P.Cent. at the time, which was all it was entitled to. However my misfortune did not end here, for before I had time to effect the insurance except on a small part of the Cargo, and nothing on the Ship; the news of the British Orders in Council arrived, forbidding the importer to be the exporter of the same Merchandize; of course I could make no further insurance, and whilst the ship was on her passage to Amsterdam, she was captured by the British and sent into England, where the Cargo was taken out and both Ship & Cargo detained for about twelve months, when it was acquitted by Sir Wm. Scott: After which I took in the Cargo again, but before the sailing of the Ship, the Captors appealed, and both the Ship & Cargo were appraised at about £18,000 Sterling, which I had to give bonds for, to abide the decision of the Lords of appeal, and after about three years further detention they condemned both the ship & Cargo to the Captors, which sum of £18,000: Stlg. together with £4,000 stlg. Costs, I had to pay in the course of ten days: besides I have paid to our own Government, principal & interest for duties

on the same goods, say $23,137 22/100, exclusive of costs & Charges: being over & above a total loss: and solely in consequence of the conduct of Mr. Gelston our Collector. And why his enmity to me—taking my property so unjustly, I am at a loss to account for it. I have paid to our General Government, between one & two Millions of Dollars, duties; besides no man has been a more Strenuous advocate, than myself for our present administration.
        The facts I have stated I solemnly aver to be true as sacred writ. I have engaged Mr. Isaac Kibbe to attend this Session of Congress for the purpose (if practicable) to get a law passed in my favor; giving me relief in so hard a case; and I hope & trust that the President will pardon my troubling him with this letter. I have the honor to be Sir! With the greatest respect & esteem Your mo: obt. St.
        
          I: Clason
        
      